Case 5:18-cv-00920-G Document 49-15 Filed 06/03/19 Page 1of1

 

From: Bethany Burke <bethany@blushingbooks.com>
Sent: 5/21/2018 4:51:08 PM -0500

To: Rachelle Soto <rachellespen@gmail.com>
Subject: Re: New Omegaverse Couple--Myth of Omega!

The problem is - as you say - you do not own Omegaverse.

She’s lost her Apple account, though her other titles are still on B&N and Kobo. I don’t know
what mechanism we can use to shut her down completely as an author, unless YOU want to try
to trademark Omegaverse. (Which we might be able to get...)

I think our best strategy right now is to push Amazon HARD. If she loses her account
completely it will in effect shut her down.

If you have a different / better plan or strategy please share it.

Anne

On May 21, 2018, at 5:10 PM, Rachelle Soto <rachellespen@qmail.com> wrote:
What can we do to stop her spin off series?

wocceecnns Forwarded message ----------

From: Zoey Ellis <zoey@zoeyellis.com>

Date: Mon, May 21, 2018 at 4:02 PM

Subject: New Omegaverse Couple--Myth of Omega!

 

SOTO_001171
